DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/22 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “the second fin hardmask caps” (at the very last line) should have been written as – the second hardmask caps --.  (Refer to claim 1, line 11)  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	There is contradiction between the recitations in claim 1 versus claim 3.  
	Claim 1 recites: “forming first harmask caps over and surrounding both the fin hardmasks and the liner on only a top of the at least one first fin; ……. selectively forming second hardmask caps over and surrounding both the fin hardmasks and the liner on only a top of the at least one second fin.”   This implies that the first hardmask caps were not formed on both tops of the first and second fins.  The first hardmask caps are formed on the first fin only and then the second hardmask caps are only formed on the second fins afterword.  Figs. 14 and 16 of the current application are chosen to support the foregoing arguments, because Figs. 14 and 16 illustrate on the scope of claim 1.
            
    PNG
    media_image1.png
    269
    535
    media_image1.png
    Greyscale

          
    PNG
    media_image2.png
    312
    644
    media_image2.png
    Greyscale

	If it were the case, why would the first hardmask caps form over both “the at last one first fin” and “the at least one second fin”, as recited in claim 3.  Therefore, it is contradicting because claim 1 recites “forming first hardmask caps ……. only a top of the at least one first fin”, whereas claim 3 recites “the first hardmask caps are selectively formed …. over the at least one first fin and over the at least one second fin.”  (Emphasis added)
	(Note)  Could it be possible the second embodiment (i.e. claim 1) shown in Figs. 13-16 are mixed up with the first embodiment (i.e. claim 3) shown in Figs. 1-12?   That is to say that the independent claim 1 is directed to the second embodiment (i.e. “an alternative embodiment”, [0022], [0059] and [0061]), whereas its dependent claim 3 is directed to the first embodiment (i.e. “a first exemplary embodiment”, [0029]), wherein the second embodiment teaches separately forming first hardmask caps 1402 and second hardmask caps 1608 (refer to Figs. 14 and 16); wherein the first embodiment teaches concurrently forming first hardmask caps 204 (on first fins 106) and second hardmask caps 204 (on second fins 108) (refer to Fig. 2 and [0040], lines 1-2).  Mixing up two different embodiments in independent claim and its dependent would raise enablement issues.  
	Claim 4 has the same issues as that of claim 3, as claim 4 recites “selectively forming the first hardmask caps on the tops of the fin hardmasks and the liner over the at least one first fin and over the at least one second fin exposed by the recessing of the first OPL.”   (Emphasis added)  (Note: the first hardmask caps 1402 are only formed over the first fins 106 (Fig. 14), and the second hardmask caps 1608 are only formed over the second fins 108 (Fig. 16).
	Claims 5-9 are also rejected for the same reasons as that of claim 4, as they are dependent from the rejected claim 4 and thus inherit the same deficiencies as that of claim 4.   The Applicant is invited to clarify the foregoing issues in the subsequent correspondence.

(Examiner comment)
Claim 
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
embodiment
2
2
1
1
1
1
1
1
1
2
2
2
1+2
1
1
1
2
2
2
2


first embodiment (1) = Figs. 1-12; second embodiment (2) = Figs. 13-18
Independent claims = 1 and 13; group 1 = claims 1-12; group 2 = claims 13-20
Major features of first embodiment: forming first hardmask caps 204 (on first fins 106) and second hardmask caps 204 (on second fins 108) concurrently (Refer to Fig. 2 and [0040], lines 1-2).  
Major feature of second embodiment: forming first hardmask caps 1402 and second hardmask caps 1608 separately (Refer to Figs. 14 and 16)
Allowable Subject Matter
Claims 13-20 are allowed.
Claims 2 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 1 would be allowable if the objection is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  the current invention is deemed to be directed to a nonobvious improvement over the invention patented in US 9,450,095.  The improvement comprises: selectively forming first hardmask caps over and surrounding both the fin hardmasks and the liner on only a top of the at least one first fin; and selectively forming second hardmask caps over and surrounding both the fin hardmasks and the liner on only a top of the at least one second fin (claim 1); hardmask caps disposed over and surrounding both the fin hardmasks and the liner only a top of the at least one first fin, on only a top of the at least one second fin or on only a top of both the at least one first fin and the at least one second fin (claim 13).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
June 3, 2022



/HSIEN MING LEE/